Exhibit 10.6

 



[ex10-6_001.jpg] AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

5/23/2019

 

Recovery Solutions & Technologies, Inc., a Arizona corporation (the
“Corporation”) granted NFS Leasing, Inc. a continuing security interest in all
of its assets pursuant to an Amended and Restated Security Agreement dated
February 7, 2018. The legal name of the Corporation has been changed to GlyEco
West Virginia, Inc., a Delaware corporation, with a principal place of business
at 1620 1ST Ave S, Nitro, WV 25143 and a mailing address at PO Box 387,
Institute, West Virginia 25112 (“Debtor”). In order to secure the due and
punctual payment of all of the Obligations (as herein defined), Debtor hereby
grants to NFS Leasing, Inc., a Massachusetts Corporation, having an address of
900 Cummings Center, Suite 226-U, Beverly, MA 01915 (“Secured Party”), a
continuing security interest in the following item(s) of collateral:

 

All of Debtor’s now owned and hereafter acquired assets, howsoever arising which
are or may be subject to Article 9 of the Uniform Commercial Code, together with
all replacements therefor, additions and accessions thereto, and proceeds
(including, but without limitation, insurance proceeds) and products thereof,
including, without limitation, the following: Accounts; Chattel Paper;
Commercial Tort Claims; Deposit Accounts; Documents; Equipment; General
Intangibles; Instruments; Intellectual Property Rights; Inventory; Investment
Property; Letter-of-Credit Rights; Payment Intangibles; Supporting Obligations;
Rights as seller of Goods and rights to returned or repossessed Goods; All
existing and future leases and use agreements of personal property entered into
by Debtor as lessor with other Persons as lessees, including without limitation
the right to receive and collect all rentals and other monies, including
security deposits, at any time payable under such leases and agreements; Any
existing and future leases and use agreements of personal property entered into
by Debtor as lessee with other Persons as lessors, including, without
limitation, the leasehold interest of Debtor in such property, and all options
to purchase such property or to extend any such lease or agreement; all patents,
patent application, patent rights, patent licenses; All Fixtures of Debtor
(including, but not limited to, all fixtures now or hereafter located on the
Debtor’s real property); All moneys of Debtor and all bank accounts, deposit
accounts, lock boxes and other accounts in which such moneys may at any time be
on deposit or held and all investments or securities in which such moneys may at
any time be invested and all certificates, instruments and documents from time
to time representing or evidencing any of the same; All claims of Debtor in any
pending litigation and/or claims for any insurance proceeds; All Records
pertaining to any of the Collateral; and All interest, dividends, Proceeds,
products, rents, royalties, issues and profits of any of the property described
above, including, without limitation, all monies due and to become due with
respect to such property, together with all rights to receive the same, and all
notes, certificates of deposit, checks and other instruments and property from
time to time delivered to or otherwise possessed by Secured Party for or on
behalf of Debtor in substitution for or in addition to any of said property.

 

All of the foregoing items of collateral are hereinafter collectively referred
to as the “Collateral.” Capitalized terms used above but not otherwise defined
shall have the meaning as set forth under Article 9 of the Uniform Commercial
Code.

 

“Obligations” shall mean:

 

(a)all indebtedness and liabilities whatsoever of Debtor to Secured Party which
in any manner relate to or arise from payments owed to Secured Party under a
certain Master Equipment Lease (“Master Lease”) executed by Debtor on March 31,
2017, whether direct, indirect, absolute or contingent, due or to become due,
now existing or hereafter arising; and

(b)all indebtedness and liabilities whatsoever of Debtor to Secured Party which
in any manner relate to or arise from payments owed to Secured Party under a
certain Royalty Agreement (“Royalty Agreement”) dated May 23, 2019 whether
direct, indirect, absolute or contingent, due or to become due, now existing or
hereafter arising; and

(c)any and all other indebtedness, liabilities, and obligations of Debtor to
Secured Party, whether now existing or hereafter arising.

 



1

 

 

Section 1. Representations, Warranties And Covenants Of Debtor. Debtor hereby
represents, warrants and covenants as follows:

 

(a) The Collateral is and will continue to be used primarily for business
purposes.

 

(b) Except as otherwise specifically provided herein, Debtor is or, to the
extent that certain of the Collateral is to be acquired after the date hereof,
will be, the owner of the Collateral free from any adverse lien, security
interest or encumbrance, and Debtor will defend the Collateral against all
claims and demands of all persons at any time claiming any interest therein.

 

(c) No financing statement covering any Collateral is on file in any public
office, other than the financing statements filed on account of the Security
Agreement with Secured Party dated March 31, 2017 and the Amended and Restated
Security Agreement with Secured Party dated February 7, 2018 and the financing
statements filed pursuant to this Security Agreement. At the request of Secured
Party, Debtor will join with Secured Party in executing one or more (i)
financing statements pursuant to the Uniform Commercial Code, (ii) title
certificate lien application forms, and (iii) other documents necessary or
advisable to perfect the security interests granted hereby, all in form
satisfactory to Secured Party, and Debtor will pay the cost of filing the same
or filing or recording this Agreement in all public offices wherever filing or
recording is deemed by Secured Party to be necessary or desirable. A carbon,
photographic, or other reproduction of this Agreement or a financing statement
is sufficient as a financing statement.

 

(d) Debtor will promptly pay any and all taxes, assessments and governmental
charges upon the Collateral or for its use or operation.

 

(e) Debtor will immediately notify Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Collateral.

 

(f) Debtor will keep the Collateral free from any adverse lien, security
interest or encumbrance, (except for properly perfected purchase money security
interests solely securing the asset to be purchased and incurred in the ordinary
course of business), and in good order and repair.

 

(g) Debtor will not sell, lease or transfer any of the Collateral or any
interest therein (except in the ordinary course of business), without the prior
written consent of Secured Party.

 

(h) Debtor will not, without the prior written consent of Secured Party, or as
permitted by the Master Lease, change the name of Debtor, the chief executive
office of Debtor, the office where Debtor maintains its books and records
pertaining to the Collateral or the location of the Collateral. Unless otherwise
specified, the chief executive office of Debtor, the location where Debtor
maintains its books and records and the location of the Collateral is the
address of Debtor set forth above.

 

(i) Upon reasonable notice Debtor shall permit Secured Party and its agents to
inspect any or all of the Collateral at all reasonable times and shall promptly
deliver to Secured Party and its agents such information with respect to the
Collateral as Secured Party may reasonably request from time to time. The
Secured Party may in its own name or in the names of others, communicate with
account debtors in order to verify with them, to Secured Party’s satisfaction,
the existence, amount and terms of any accounts.

 



2

 

 

(j) Debtor will have and maintain insurance at all times with respect to the
Collateral against risks of fire (including so-called extended coverage),
business interruption and such other risks as Secured Party may require,
containing such terms, in such form, for such periods and written by such
companies as may be acceptable to Secured Party, such insurance to be payable to
Secured Party and to provide for at least twenty (20) days’ prior written
cancellation notice to Secured Party. Debtor shall furnish Secured Party with
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions.

 

(k) Neither the execution of this Agreement nor the granting of the security
interest in the Collateral as provided for herein is prohibited by or violates
the terms of any agreement, undertaking, order or decree to which Debtor or the
Collateral is subject to or bound by.

 

(l) The individual executing this Agreement on behalf of Debtor is duly
authorized to do so without the need to obtain any additional authorization or
consent.

 

(m) On or about May 23, 2018, Recovery Solutions & Technologies, Inc. changed
its name to GlyEco West Virginia, Inc. and changed its state of incorporation to
Delaware.

 

Section 2. Events Of Default. Debtor shall be in default under this Agreement
upon the occurrence of any one of the following events (herein referred to as an
“Event of Default”):

 

(a) Any representation or warranty made by Debtor to Secured Party herein shall
prove to be false or misleading in any material respect when made;

 

(b) Default by Debtor in the due observance or performance of any covenant or
agreement herein contained;

 

(c) Default in the payment when due of any indebtedness of Debtor to Secured
Party secured hereby;

 

(d) The placing of any attachment on any of the Collateral;

 

(e) The occurrence of any other default or Event of Default under any of the
documents evidencing or securing the Obligations; or

 

(f) Loss, theft, substantial damage or destruction of any of the Collateral in
excess of $50,000.00 in the aggregate, which is not fully and adequately covered
by insurance.

 

Section 3. Remedies Upon Event Of Default. If any Event of Default occurs and is
not cured within five (5) days after Debtor’s receipt of a written notice of
default, Secured Party may declare all obligations secured hereby to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived. Secured Party may
exercise all the rights and remedies of a secured party under the Uniform
Commercial Code. Secured Party may require Debtor to assemble the Collateral and
make it available to Secured Party at a place designated by Secured Party. The
requirements of reasonable notice shall be met if notice is mailed, postage
prepaid, to Debtor at its address set forth above at least ten (10) days before
the time of sale or disposition of the Collateral. The Secured Party shall have
the right to demand from the Debtor a list of all accounts assigned hereunder
and to notify any and all account debtors to make payment thereof directly to
Secured Party. Secured Party shall also have the right to (i) open all mail
addressed to Debtor; (ii) change the Post Office box or mailing address of
Debtor; and (iii) use Debtor’s stationery and billing forms or facsimiles
thereof, for the purpose of collecting accounts and realizing upon the
Collateral. Debtor understands and agrees the Secured Party may exercise its
rights hereunder without affording Debtor an opportunity for a preseizure
hearing before Secured Party, through judicial process or otherwise, takes
possession of the Collateral upon the occurrence of an Event of Default, and
Debtor expressly waives its constitutional right, if any, to such prior hearing.

 



3

 

 

Section 4. Expenses. Debtor will pay to Secured Party on demand any and all
reasonable expenses, including attorneys’ fees, incurred or paid by Secured
Party in protecting or enforcing any of its rights hereunder, including its
right to take possession of the Collateral, store and dispose of the same or
collect the proceeds thereof.

 

Section 5. Waivers, Non-Exclusive Remedies. No failure or delay on the part of
Secured Party in exercising any rights under this Security Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise by Secured
Party of any of such rights preclude any other or further exercise thereof or
the exercise of any other rights with respect to the Collateral, and no waiver
as to one Event of Default shall affect the rights of Secured Party as to any
other or subsequent Event of Default.

 

Section 6. Changes In Writing. This Agreement and any provision hereof may not
be amended, waived or terminated except by a written instrument signed by
Secured Party and Debtor.

 

Section 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the Commonwealth of Massachusetts (except in cases
and with respect to Collateral when the perfection, the effect of perfection or
nonperfection, and the priority of a lien in the Collateral is governed by
another jurisdiction, in which case such jurisdiction shall control).

 

Section 8. Successors And Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

Section 9. Further Assurances. Debtor will execute and deliver to Secured Party,
upon Secured Party’s request and at Debtor’s sole cost and expense, any
documents Secured Party deems necessary for the perfection of its security
interests or preservation of its rights hereunder.

 

Section 10. General Authority. Secured Party may, at its election, discharge
taxes, liens or security interests or other encumbrances at any time levied or
placed upon the Collateral, pay for insurance on the Collateral and pay for the
maintenance and preservation of the Collateral. Debtor agrees to reimburse
Secured Party on demand for any payment made, or any expense incurred by Secured
Party pursuant to the foregoing authorization. Upon request by Secured Party,
Debtor will deliver to Secured Party a detailed aging of accounts receivable in
form acceptable to Secured Party.

 

Section 11. Limited Power Of Attorney. Upon the occurrence of an Event of
Default, Debtor hereby appoints Secured Party its true and lawful attorney with
full power of substitution to execute any and all documents Secured Party deems
necessary to perfect its security interests hereunder, to demand, collect,
receive, receipt for, sue for, compound and give acquittance for, any and all
amounts due and to become due on any accounts and to endorse the name of the
Debtor on all commercial paper given in payment or part-payment thereof and in
its discretion to file any claim or take any other action which Secured Party
may deem necessary or appropriate to protect and preserve and realize upon the
security interest of the Secured Party in any accounts or the proceeds thereof,
to obtain, adjust, settle and cancel any insurance and endorse any drafts in
payment of any loss, to take any actions permitted by Section 10 hereof and to
do all other acts or things contemplated by this Agreement.

 

Section 12. Substitution of Security. At any time while this Agreement is in
effect, Debtor shall have the right to post an irrevocable letter of credit in
substitution for this Agreement in an amount equal to the then outstanding
balance of the Obligations and containing such terms as are reasonably
acceptable to Secured Party, and upon such posting Secured Party shall discharge
all security interests with respect to the Collateral.

 

Section 13.  No Novation. The Debtor and the Secured Party agree that this
Agreement is not, and is not intended to be, a novation and that any existing
security interests of Secured Party relating to the Collateral, including but
not limited to those arising from and relating to Schedule 1 to the Master
Lease, shall continue in full force and effect.

 



4

 



IN WITNESS WHEREOF, this Agreement is executed by Debtor and Secured Party under
seal on the date set forth above.

 



DEBTOR: GlyEco West Virginia, Inc. SECURED PARTY: NFS Leasing, Inc.            
By:     By:                    Name:                 Mark Blaisdell – Chief
Financial Officer Title:          

 

 

5



 

